It is specifically provided in article 760, C. C. P., that bills of exceptions shall not contain questions and answers, save when in the opinion of the judge it is necessary to set out such questions and answers in order to elucidate the fact or question involved. This court, endeavoring to give effect to the statute, seems to have uniformly held bad, — bills of exception in question and answer form, except when the trial judge, in approving such bill, notifies us by the form of his approval that his purpose in allowing a bill containing questions and answers was that he deemed it necessary in order to make clear the fact or question involved. Smith v. State,95 Tex. Crim. 581, 255 S.W. 173; Hanson v. State,96 Tex. Crim. 110, 255 S.W. 743; McCroy v. State, 96 Tex. Crim. 354,257 S.W. 566; Morris v. State, 96 Tex. Crim. 605,258 S.W. 1065; Dunne v. State, 98 Tex.Crim. Rep.,263 S.W. 608; Taylor v. State, 98 Tex.Crim. Rep.,265 S.W. 152; Redwin v. State, 99 Tex.Crim. Rep.;268 S.W. 1118; Snitz v. State, 100 Tex.Crim. Rep., 272 S.W. 464. In order to agree with the contention of appellant in this case that we ought to consider his bill of exception which is in *Page 34 
question and answer form, simply because it was approved by the trial court, — without any statement thereon by the trial court that it was necessary to put it in that form in order to elucidate the fact or question involved, — we would have to overrule the above cases and many others. This we do not feel inclined to do.
We have less compunction in holding this bill of exception bad in view of the fact that it complained of certain questions propounded to a witness on cross-examination by the State seeking to elicit certain information, each of which questions was answered in the negative.
The motion for rehearing will be overruled.
Overruled.